Citation Nr: 0806953	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1978 to June 1982, 
followed by reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  


FINDING OF FACT

There is no current medical diagnosis of a left knee 
disorder, related to the veteran's active service or 
otherwise.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service, nor is one related to a service-
connected right knee disability.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and the VA (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and the VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

Specifically, in reference to a service connection claim, the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although notice as to criteria for evaluating disability and 
assigning an effective date following a grant of service 
connection was not sent until March 2006, the timing of this 
notice does not prejudice the veteran and is harmless error 
since service connection is being denied and no rating or 
effective date will be assigned with respect to this claimed 
condition.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and service records dating back to the start of the veteran's 
service.  The appellant submitted private medical 
evaluations, as well as descriptions of the events that 
caused injury to his knees.  The appellant was afforded a VA 
medical examination in May 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Laws and regulations for service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service connected 
disease or injury, or one that has been aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Entitlement to service connection for a left knee disorder

Initially, it is noted that the veteran's service medical 
records do not indicate that he was treated for a left knee 
disability or that he injured his left knee.  The veteran 
contends that he has a left knee injury that is proximately 
related to a right knee disability.  The veteran believes 
that because he has favored his right knee since service, he 
has put more weight on his left knee, which resulted in an 
injury to his left knee.  However, despite evidence of 
treatment for left knee complaints in 2001 and 2002, there is 
no current diagnosis of an injury or disorder to the 
veteran's left knee, and no indication of a chronic left knee 
disorder.  

Clinical records dated in 2001 and 2002 indicate that the 
veteran did at one time have complaints of left knee pain.  A 
July 2001 MRI revealed no abnormalities, aside from equivocal 
changes in the hyaline cartilage and minimal fluid in the 
retropatellar space.  In August 2001, the veteran complained 
of left knee pain, and a provider found a swollen mass on his 
left knee that had the same signal characteristics of fat and 
other soft tissues in the region.  The provider further 
opined that this swelling might resolve itself.  Another 
provider in December of 2001 stated that he had seen the 
veteran for internal derangement of the left knee, but did 
not elaborate as to his basis for this finding.  Finally, in 
March 2002, the veteran's condition was simply described as 
chronic left knee pain with no mention of a swollen mass by 
this time.  

A VA medical examination was accomplished in May 2005, which 
resulted in a diagnosis that the left knee was normal.  The 
examiner stated that he was "unable to make any diagnosis 
concerning [the veteran's] left knee, and I do not find any 
particular problem with the left knee."  Since the provider 
was unable to diagnose any disorder of the left knee, there 
can be no justification for granting service connection for 
the left knee secondary to the veteran's service-connected 
right knee disability.  38 C.F.R. § 3.310 (2007); See 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  

The most recent medical evidence of record involving the 
veteran's left knee indicates that he does not currently have 
a left knee disorder, aside from occasionally experiencing 
pain.  Pain in and of itself is not a disability for purposes 
of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  

There is no medical evidence providing support for this claim 
however, and since the veteran's statements alone are not 
sufficient to prove that an injury or disorder is related to 
military service, there is no link between the veteran's left 
knee pain and his service connected right knee injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a left knee disorder.  The claim must be 
denied.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


